DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 2013/0257611) in view of Fu et al. (US 10,289,917).
 Regarding claims 1, 4-5, 13, 16-17,  Lamb discloses a barrier alarm device for monitoring a barrier of a monitored premises (abstract), comprising: a barrier status detection device for detecting when the barrier has been opened or closed (page 2, [0025-0026]); a transmitter for transmitting wireless signals to a receiver (page 2, [0028]); a non-transitory memory for storing processor-executable instructions, of the barrier alarm device (page 4, [0040-0041]) and a processor coupled to the barrier status detection device,  the transmitter, and the memory, for executing the processor-executable instructions that cause the barrier alarm device to: transmit, by the transmitter (fig. 1; page 4, [0040-0041]); and transmit, by the transmitter (fig. 1).
        Lamb discloses all the limitations set forth above but fails to explicitly disclose the human detection device;   a human detection device for determining when a human being is in proximity to the barrier; a first identification code; and a second identification code of the barrier alarm device; the first identification code when the processor determines that the barrier has been opened and that a human 
 However, Fu discloses the human detection device (col. 4, lines 33-44);   a human detection device for determining when a human being is in proximity to the barrier; a first identification code (abstract); and a second identification code of the barrier alarm device (abstract); the first identification code when the processor determines that the barrier has been opened and that a human being is inside the premises in proximity to the barrier; the second identification code (abstract) when the processor determines that the barrier has been opened and that a human being is not inside the premises and proximate to the barrier (col. 1, lines 18-34).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Fu within the system of Lamb in order to preclude false alarm rates by monitoring a perimeter of a premises to warn users of the event notifications thereby increasing the reliability of the system.
  Regarding claims 2, 14, Lamb discloses wherein the first identification code indicates a first zone of the premises and the second identification code indicates a second zone of the premises (fig. 1; fig. 3).
 Regarding claims 3, 15, Lamb discloses wherein the first zone is associated with a timed alarm, and the second zone is associated with an immediate alarm (fig. 3).
  Regarding claims 6, 18, Lamb discloses an indicator for providing an alert to a recipient when the first identification code is transmitted; wherein the processor-executable instructions comprise further instructions that causes the barrier alarm device to: cause, by the processor via the indicator, the alert to be generated by the indicator when the first identification code is transmitted, the alert indicating that a security response will be initiated after a predetermined time unless the recipient performs an act to cancel the security response (page 1, [0008-0011]).

   Lamb discloses all the limitations set forth above but fails to explicitly disclose identification codes; a first identification code.
 However, Fu discloses identification codes; a first identification code (abstract).
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Fu within the system of Lamb in order to preclude false alarm rates by monitoring a perimeter of a premises to warn users of the event notifications thereby increasing the reliability of the system.
 Regarding claims 8, 11-12, 20, 23-24, Lamb discloses wherein the processor-executable instructions that causes the central security receiver to determine whether to generate a security response immediately or after a predetermined time has elapsed comprises instructions that causes the central security receiver to: compare, by the processor, the first identification code to the plurality of barrier device identification codes stored in the memory; when a match is found between the first identification code and one of the plurality of barrier device identification codes stored in the memory, determine, by the processor, that the security response should be delayed by the predetermined time period; in response to determining that the security response should be delayed, monitor, by the processor, an 
 Regarding claims 9, 21, Lamb and Fu disclose all the limitations set forth in claim 7 and Fu further discloses the barrier alarm device determines the barrier has been opened and that a human being is inside the premises (col. 1, lines 18-34).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rohrberg et al. (US 6,661,350) discloses miniature remote control system.
Lakshmanan et al. (US 7,019,641) discloses human being presence detection system.
Hanning (US 2016/0093179) discloses alarm system for passageways.
Freebody et al. (US 2009/0309723) discloses public distress beacon and method of use thereof.
Marman (US 2007/0182540) discloses local verification…monitoring.
Meier et al. (US 2010/0245088) discloses method and apparatus……system.
Dodd et al. (US 5,313,189) discloses vehicle wheel….infrared sensors.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
April 7, 2021

                                                                       /DANIEL PREVIL/                                                                       Primary Examiner, Art Unit 2684